Wright, J.,
dissenting. This is a difficult case. We are asked today, as the lower courts were asked before us, to determine whether a custodial parent may home school her, or his, children over objections from the non-custodial parent. The laws of Ohio grant educational decisions to the custodial parent. Therefore, if the non-custodial parent objects to home schooling, a change of custody appears to be the remedy.
Teaching children in the home predates communal schooling by centuries. Home schooling, however, is a relatively recent innovation since the state took over responsibility for education. With our modern understanding of “socialization” and “normalization” of children, and our now firmly rooted tradition of communal education, many are skeptical of home schooling. This has to be true of judges whose professions make personal and societal interactions an imperative and whose own education was by necessity filled with personal interactions.
This skepticism towards home schooling appears to have carried the day. While I admit to sharing this skepticism, I cannot apply my personal predeliction to the facts of this case.
Under former R.C. 3109.04(B)(1)(c), applicable here, custody modification requires a finding that the “child’s present environment endangers significantly his [or her] * * * mental, moral, or emotional development * *
The evidence in this case supports a finding of “significant endangerment” only if the opinion of the court-appointed psychologist is accepted without reservation. This opinion is based primarily on the belief that home schooling is inherently harmful to the normal development of children — all children. *486The psychologist also opined that this effect is even worse where there has been a divorce. The psychologist expressed little concern for these children other than through her general condemnation of home schooling. Therefore, assertions by the majority to the contrary notwithstanding, it appears a trial court can never abuse its discretion in ordering a change of custody where the custodial spouse opts for home schooling.
I consider such a result unwarranted on the basis of the record before us. The evidence in this case is that Mrs. Gardini is a fit and good mother with normal, “delightful” children. The state, which sanctions and regulates home schooling, approved her application for this alternative form of education. No household provides for perfect “normalization” or “socialization,” nor are schools perfect at this task. Further, wrenching children from one household to another is also detrimental to them.
I sympathize with Mr. Moyer. I would seek custody, too, if I were in his shoes, based, at least in part, on an inherent distrust of home schooling. However, I cannot condone our indictment today of a state-sanctioned, educational alternative before giving it any chance of success. Likewise, to apply the ultimate sanction of change in custody is far too harsh.
One year from now it may be possible for Mr. Moyer to show specific harm to his children as a result of home schooling. At that time, he has a remedy, such as change of custody. However, that time has not come. Therefore, I respectfully dissent from the judgment of the majority.